ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.

Allowable Subject Matter
Claims 15-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 15 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 

	calculate first preliminary estimation values of a reaction resistance and an electrical double layer capacitance of an electrode obtained from an imaginary component of a measurement value of the internal impedance on the basis of an equation for an imaginary component of the internal impedance, the equation being determined by an equivalent circuit model of the fuel cell…and calculate second preliminary estimation values of the reaction resistance and the electrical double layer capacitance of the electrode obtained from a real component of the measurement value of the internal impedance on the basis of an equation for a real component of the internal impedance
	determine a final estimation value of the reaction resistance of the electrode on the basis of the calculated first and second preliminary estimation values of the reaction resistance…determine a final estimation value of the electrical double layer capacitance on the basis of the calculated first and second preliminary estimation values of the electrical double layer capacitance…and detect an abnormal state of the fuel cell on the basis of the final estimation value of the reaction resistance and/or the final estimation value of the electrical double layer capacitance

Claims 16-27 are allowable due to their dependence on allowable claim 15.


The arguments and amendments filed by the Applicant on September 14, 2020, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 15, and similarly in claims 28 and 29, “calculate first preliminary estimation values of a reaction resistance and an electrical double layer capacitance of an electrode obtained from an imaginary component of a measurement value of the internal impedance on the basis of an equation for an imaginary component of the internal impedance, the equation being determined by an equivalent circuit model of the fuel cell…and calculate second preliminary estimation values of the reaction resistance and the electrical double layer capacitance of the electrode obtained from a real component of the measurement value of the internal impedance on the basis of an equation for a real component of the internal impedance” and the specificity of “determine a final estimation value of the reaction resistance of the electrode on the basis of the calculated first and second preliminary estimation values of the reaction resistance…determine a final estimation value of the electrical double layer capacitance on the basis of the calculated first and second preliminary estimation values of the electrical double layer capacitance…and detect an abnormal state of the fuel cell on the basis of the final estimation value of the reaction resistance and/or the final estimation value of the electrical double layer capacitance”, in combination with the other devices and method elements proved to be deficient in the prior art. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857